440 F.2d 773
UNITED STATES of America, Plaintiff-Appellee,v.David John GIDMARK, Defendant-Appellant.
No. 26253.
United States Court of Appeals, Ninth Circuit.
April 8, 1971, Rehearing Denied April 29, 1971.

Nathan R. Zahm (argued), of Somers, Fox & Kallen, Santa Monica, Cal., for defendant-appellant.
Robert C. Bonner, Asst. U.S. Atty.  (argued), Robert L. Meyer, U.S. Atty., David R. Nissen, Chief, Crim.  Div., J. Kent Steele, Asst. U.S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Before CHAMBERS, WRIGHT and TRASK, Circuit Judges.
PER CURIAM:


1
Gidmark appeals from his conviction for failure to report for induction into the armed services in violation of 50 U.S.C. App. 462.


2
Appellant's sole contention is that the Thirteenth Amendment's prohibition against involuntary servitude precludes requiring him to serve in the armed services.


3
His contention is frivolous.  In an unbroken line of cases the courts have held that conscription for military service or civilian work in lieu thereof does not constitute involuntary servitude.  Arver v. United States, 245 U.S. 366, 38 S.Ct. 159, 62 L.Ed. 349 (1918); Jones v. Perkins, 245 U.S. 390, 38 S.Ct. 166, 62 L.Ed. 358 (1918); O'Connor v. United States, 415 F.2d 1110 (9th Cir. 1969) and cases cited.


4
We affirm the conviction and order the mandate to issue forthwith.